Citation Nr: 9922936	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left lower extremity characterized as pain and weakness of 
the left leg and Achilles tendon.  

2.  Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1972.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between a disability of the left lower extremity to include 
the left Achilles tendon and any incident of the veteran's 
active service.   

2.  There is no competent medical evidence of a nexus or link 
between chronic sinusitis and any incident of the veteran's 
active service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
disability of the left lower extremity characterized as pain 
and weakness of the left leg and Achilles tendon, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for service connection for chronic 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  In deciding a claim based upon 
aggravation, after having determined the presence of the pre-
existing condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In 
this regard, temporary or intermittent flare-ups of the pre-
existing condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to symptoms) has worsened.  See Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  

However, the threshold question which must be answered in 
this case, is whether the veteran has submitted a well-
grounded claim for service connection.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1995) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent, (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The veteran's service medical records show that his service 
entrance physical examination report of June 1969 notes that 
he had a history of Achilles tendonitis which had been 
treated and which presented with an occasional ache.  He was 
seen on one occasion in July 1971 for a complaints of a sore 
right Achilles tendon of some months duration, but no other 
findings were indicated at that time.  His service separation 
physical examination report of July 1972 contains the 
notation that the veteran had a weak Achilles tendon in his 
left foot which caused problems with marching.  Subsequent 
military physical examination reports of September 1976 and 
January 1981 associated with the veteran's reserve service 
fail to note any problems with the veteran's left lower 
extremity or left Achilles tendon.  The veteran's service 
medical records also show that he was seen during his active 
service for various complaints of sore throat and congestion.  
Pertinent findings included sore throat, cough, cold, and 
tonsillitis.  There is no notation of chronic sinusitis.  In 
his reserve physical examination report of January 1981, the 
veteran stated that his basic health was "excellent," 
although he acknowledged that he had an ongoing weight 
problem.  The veteran indicated at an April 1998 personal 
hearing that he did not receive any treatment for disability 
associated with his left leg or for sinusitis during his 
reserve service.

Contemporaneous private clinical treatment records dating 
from July through December 1993 show that the veteran was 
seen during this period for sinus congestion and sore throat.  
In July 1993, the veteran was seen for sinusitis.  In October 
1993, he was treated for upper respiratory 
infection/pharyngitis, and in December 1993, the diagnosis 
was bronchitis.  However, none of these medical records 
contain an opinion relating chronic sinusitis to the 
veteran's military service.  Clinical treatment records 
dating from February through June 1997 show that the veteran 
was seen during this period for thyroid cancer treatment.  
These records fail to reflect treatment for problems with the 
left lower extremity or for chronic sinusitis.  A medical 
note dated in January 1998 from Issa Shamus, M.D. states that 
the veteran had a known history of chronic rhinitis since 
1982.  

The veteran also submitted a letter dated in May 1997 from 
Michael P. Shea, M.D., stating that the veteran had been seen 
for what was ultimately diagnosed as most likely a 
degenerative peroneal tear.  The veteran had reported 
experiencing a "burning pain" in his left ankle for the 
past 20 years after having twisted his ankle when he jumped 
out of an Army truck.  At the time of the treatment, the 
veteran stated that his left ankle complaint was not 
debilitating, but that he wanted to ensure that it was 
"nothing detrimental."  The examiner did not indicate that 
the degenerative peroneal tear was related to the veteran's 
military service.

The veteran underwent a VA rating examination in July 1997 in 
which he reported having sustained an injury to his left 
ankle after having jumped from an Army truck.  He indicated 
that he continued to perform full duty, and that he had been 
advised to simply lace his boots tighter.  He indicated that 
he had not sought any formal treatment for this problem 
during his service.  The veteran also reported that he was 
active and went on hiking trips in which his ankle would 
occasionally bother him, but that he did not use any sort of 
brace or medication for intermittent pain.  Following 
examination, the diagnosis was occasional left lateral ankle 
pain, currently not on medications and in no need of 
supportive devices.  

With respect to his complaints of sinus problems, the veteran 
reported that he had experienced allergies since being 
stationed in Germany in the 1970s.  He reported experiencing 
daily postnasal drip, a stuffy nose, and occasional mild 
headaches.  Following examination, the examiner observed that 
the veteran's symptoms were not consistent with classic 
sinusitis, but were more consistent with allergic rhinitis.  

In April 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he had sustained an injury to his left ankle after jumping 
from an Army truck while participating in a college ROTC 
program in 1967.  This was before he actually entered active 
duty.  He stated that his ankle would give "twinges" at 
times, but did not cause any problems sufficient to interfere 
with his training.  During his active duty, the veteran 
testified that he was given aspirin and advised to lace his 
boots tighter in order to deal with ankle pain.  Following 
his service, the veteran indicated that he did not seek 
treatment for his ankle immediately, but that he would 
mention the problem to a treating physician.  At that time, 
it was determined that no fracture had occurred, and that the 
problem involved a continuing soft tissue injury, according 
to the veteran.  

With respect to his claimed sinus problem, the veteran 
testified that he experienced continuous postnasal drip upon 
his arrival in Germany.  He stated that military physicians 
tested him for strep infections.  The veteran offered his 
opinion that he incurred an allergy of some sort while in 
Germany, and that when triggered, it would continue to be 
active.  He stated that in service, he had been given Sudafed 
and related decongestant medications.  Following service, the 
veteran testified that he experienced continuous discharge 
from the back of his throat, and required decongestant 
medication in order to be able to breathe properly.  

The veteran's wife submitted an affidavit in May 1998 stating 
that the veteran had sustained an injury to his left ankle 
while undergoing ROTC training.  Her statements were 
essentially consistent with testimony and statements provided 
by the veteran.  She stated that his left ankle problem did 
not cause discomfort to the point where it interfered with 
his activities.  She also stated that the veteran developed 
sinus problems in Germany which continued to the present 
time.  She indicated that the veteran currently took 
decongestant medication to help with breathing.  

The Board has evaluated the medical evidence as discussed 
above, and concludes that the veteran has not submitted well-
grounded claims for service connection a disability 
characterized as pain and weakness of the left lower 
extremity, to include the Achilles tendon, and for chronic 
sinusitis.  The veteran has submitted no competent medical 
evidence establishing a nexus between the claimed 
disabilities and the veteran's military service.  No medical 
examiner has opined that a current left leg disability was 
incurred in or aggravated in service or that chronic 
sinusitis was incurred in service.  

In this regard, the Board acknowledges that the veteran was 
noted to have experienced Achilles tendon problems prior to 
service, as reflected on his service entrance examination 
report of June 1969, and that he was noted to have a weak 
left Achilles tendon in the report of the service separation 
physical examination of July 1972.  However, notwithstanding 
this evidence, the veteran has not presented any competent 
medical evidence that he currently has a disability with 
respect to his left lower extremity to include his left 
Achilles tendon that is related to any incident of military 
service.  The Board further acknowledges that the veteran 
experienced cold-like symptoms during his active service in 
Germany in the 1970s, as reflected in his service medical 
records.  However, during this period, he was never diagnosed 
with chronic sinusitis or allergic rhinitis.  More 
importantly, the record again contains no medical evidence 
that establishes a relationship between the veteran's 
military service and a current diagnosis of sinusitis. 

Indeed, the only evidence purporting to link the claimed 
disabilities in this case to any incident of service consists 
of statements made by the veteran and his spouse.  The Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as the veteran has not 
been shown to be a medical expert, he is not competent to 
express an authoritative opinion regarding the medical 
etiology of a current disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5  (1992).  See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), in which the Court held that an 
appellant does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the appellant presents 
lay testimony by persons not competent to offer medical 
opinions.  Thus, the Board finds that the veteran's lay 
opinions do not provide competent evidence of the required 
nexus.  

The Board notes further that with respect to the provisions 
set forth in Savage, supra, the evidence does not indicate 
that the veteran had a chronic left leg disorder or chronic 
sinusitis in service.  Further, even accepting the veteran's 
assertions of continuity of symptomatology relating to the 
claimed disabilities in this case for purposes of determining 
whether well-grounded claims have been presented, there is no 
medical opinion linking a current left leg disorder or 
sinusitis to that symptomatology.  Savage, 10 Vet. App. at 
495.

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for a left lower extremity disorder, to include 
the left Achilles tendon and for chronic sinusitis.  The 
Board has not been made aware of any additional relevant 
evidence which is available which could serve to well ground 
the veteran's claims.  As the duty to assist is not triggered 
here by well-grounded claims, the Board finds that the VA has 
no obligation to further develop the veteran's claims.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete well-grounded claims for service connection for a 
left leg disability characterized as pain and weakness of the 
left lower extremity, to include the Achilles tendon, and for 
chronic sinusitis.  See Robinette, 10 Vet. App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a disability of the left lower 
extremity characterized as pain and weakness of the left leg 
and Achilles tendon, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for chronic sinusitis is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

